Title: Thomas Jefferson’s Account with William Steptoe, 1 June 1814
From: Steptoe, William
To: Jefferson, Thomas


          
            
              1813
              
              
              Thos Jefferson Esqr to Will: Steptoe
			 
              Dr
              
            
            
              Jany
              17
              th
              To Visit to negroe woman Aggy
              £0:
              8
              :0
            
            
              
              
              
              〃 Blistering Plaister & Prescriptn Verbl
              
              7
              :6
            
            
              Feby
              2
              d
              〃 Visit to Do Cantharides 3/ Ven. Sectn & Prescrpt
              
              18
              :0
            
            
              
              6
              th
              〃 Visit to Ditto—Ven. Sect 2/6—Box Pills antihystc
              
              13
              :6
            
            
              
              7
              th
              〃 Visit in the night & attendance
              1:
              1
              :0
            
            
              
              10
              th
              〃 Visit—Cantharides 3/—Elixr Paregoric—1/—
              
              12
              :0
            
            
              
              15
              th
              〃 Visit—16th Do Pills—4/
              1:
              0
              :0
            
            
              
              18
              th
              〃 Do in the night 15/—Tinct. Cast. Russia
              
              16
              :6
            
            
              
              22
              d
              〃 Do to Do 8/— 25th Do & Prescript. Verb
              1:
              0
              :6
            
            
              March
              5
              th
              〃 Do—to Do 8/— ℥ 1 Spt Nit. dulc. 2/6
              
              10
              :6
            
            
              
              
              
              〃 Gum Arabic & Prescript. Verb
              
              6
              :3
            
            
              
              8
              th
              〃 Visit in the rain at night
              
              18
              :0
            
            
              Augt
              18
              th
              〃 Visit to Maria at Mr Darnels
              
              8
              
            
            
              
              
              
              〃 Antihemorrhagic powder to Do 6/— Pills laxativ 3/
              
              9
              :
            
            
              Sept.
              24
              th
              〃 Making incision in Ambrose’s leg & extracting bone
              
              13
              :6
            
            
              
              27
              th
              〃 Enlarging wound to Do Dressing & Prescript.
              
              15
              
            
            
              
              30
              th
              〃 Visit to Maria 8/  Prescript. Verb—4/6
              
              12
              :6
            
            
              Oct.
              2
              nd
              〃 Cutting off negroe boys finger
              
              10
              :6
            
            
              
              5
              th
              〃 Examining & dressing Do
              
              9
              
            
            
              
              22
              nd
              〃 Visit & extracting bone out of Ambrose’s leg
              
              12
              :0
            
            
              
              27
              th
              〃 Visit to Sally & extracting Tumor on her Arm
              1:
              10
              :0
            
            
              Novr
              1
              st
              〃 Visit to Do Dressing wound & Directions
              
              18
              :6
            
            
              
              
              
              
              £15:
              9
              :9
            
            
              1814
              To amount of my bill this year
              5:
              1
              :3
            
            
              
              
              
              
              £20:
              11
              :0
            
            
              Cr
              By order on Mr Clay £3:8:4. By shop acct—£5:7:10
              9:
              16
              :2
            
            
              
              By—8 bushells of wheat
              2:
              8
              :0
            
            
              
              By Cash £1:10:0 (see the other bill)
              1:
              10
              :0
            
          
          
   on verso:

          
            
              £20:
              11
              :0
              
            
            
              13:
              14
              :2
              
            
            
              £6:
              16
              :10
              Due W S. June 1st 1814—
            
          
         